Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
The defendants are charged-in this case with a fraudulent appropriation of money as the agents of the plaintiffs. We are asked to reverse the judgment, upon the ground that the verdict of the jury is not sustained by the evidence. The proceedings seem to have been fairly conducted, and there is certainly some evidence to support the verdict. The Court below refused a new trial, and we do not feel ourselves at-liberty to interfere. The point" in relation to the demand is not well talien. The authority of the person who made it was not questioned, and the defendants cannot now object that such authority was not exhibited at the time the demand was made. (See Payne v. Smith, 12 N. H. 34; Connah v. Hale, 23 Wend. 460.) In the former case the Court said: “ Where a demand is made by attorney, the party has a right to require reasonable evidence of the authority of the individual to make it; but if no exception is taken at the time, then a subsequent commencement of a suit by the party in whose behalf it was made, claiming under such demand, is a ratification of it, and is prima facie evidence, at least, that it was made by his authority.” The latter case is equally pointed.
We think the judgment should be affirmed, and it is so ordered.